Title: Abraham Hunt to Bartholomew Dandridge, Jr., 31 October 1795–2 November 1795
From: Hunt, Abraham
To: Dandridge, Bartholomew Jr.


          
            
              Sir
              Trenton [N.J.] Octor 31st[–2 Nov.] 1795
            
            I have recd your Letter respecting a Saddle Horse for the President & I wish it was in my Power to give him any hopes of succeeding in this Country—I dont believe such a one as he wants, or ought to have, is to be met with in this State—indeed it is extreemely difficult to meet with a horse that is of a smaller size than would suit the President that is good for the Saddle.
            You mention that the President wishes to know, what I suppose such a horse as he wants would be worth—from the great prices given for fine Saddle horses—I question whether such a one will be purchased as will answer the purpose for less than four hundred Dollars.
            I put up a great many Hams & generally supply a Number of Gentlemen in Philadel⟨phia,⟩ however I should suppose they are not better, if equal to what the President is Accustomed

to have—in January if it is his wish I can supply him with a few to try.
            My Son John who lately came in from Kentuckey mentioned to me a young Bay horse that was in that Country—which he thought the hansomest & best for the Saddle of any thing he had seen—he at present is in Philadela and therefore I cannot be particular about the horse and the distance so far that is scarcely worth mentioning, excepting the President should incline to direct someone in that Country to buy him & send him in the Spring, if they thought him very superior—My Son will return again to Kentuckey in a few Days.
          
          
            
              Nov. 2d
            
            I wrote the above on Saturday eveng but did not forwd it; as I wanted to look at a horse belonging to a Mr Livingston of New York, who has been in this place for some Weeks, but is now in Burlington and I was in hopes he would have ⟨r⟩eturned to-Day—I suppose he will be home in a Day or two, when I will enquire if he will sell him—I have often seen him pass by & from his Appearance he looks very likely to suit the best of any horse I have seen—if there is a prospect of his suiting & he is for Sale, I will inform you further about him—I am Sir yr mot hble Servt
            
              A. Hunt
            
          
        